DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
 	Applicant’s arguments, filed 8/11/22, with respect to the amended claims have been fully considered and are persuasive.  The rejections of the amended claims have been overcome by the amendments. 
Allowable Subject Matter
 	Claims 1 and 5-9 are allowed. The following is an examiner’s statement of reasons for allowance:
 	With respect to claim 1, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, the power conversion apparatus calculates, when the power system has recovered from the power failure, a phase difference between a phase of the output voltage of the inverter and a phase of the system of the system voltage and generate, by using the phase difference, an output frequency pattern including a first period in which the frequency is changed at a predetermined frequency change rate and a second period in which the frequency has a predetermined constant value for changing a frequency of the output voltage of the inverter.
 	With respect to claim 6, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, the power conversion apparatus re-calculates the phase difference when it is judged that the phase difference is larger than the predetermined threshold after controlling the inverter using the first output frequency pattern, and generates, by using the re-calculated phase difference, a second output frequency pattern for changing the frequency of the output voltage of the inverter, and controls the inverter to change the frequency of the output voltage of the inverter using the second output frequency pattern.
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839